


--------------------------------------------------------------------------------

Exhibit 10.2
 
Relationship Agreement
 
EXECUTION VERSION
BROOKFIELD ASSET MANAGEMENT INC.
 
TERRAFORM POWER, INC.
 
TERRAFORM POWER, LLC
 
- and -
 
TERRAFORM POWER OPERATING, LLC
 
RELATIONSHIP AGREEMENT
 
October 16, 2017
 

--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
 
 
Page
ARTICLE 1 INTERPRETATION
 
1
 
1.1.
Definitions
 
1
 
1.2.
Headings and Table of Contents
 
3
 
1.3.
Interpretation
 
3
 
1.4.
Invalidity of Provisions
 
4
 
1.5.
Entire Agreement
 
4
 
1.6.
Waiver, Amendment
 
4
 
1.7.
Mutual Waiver of Jury Trial
 
4
 
1.8.
Consent to Jurisdiction and Service of Process
 
4
 
1.9.
Governing Law
 
5
 
1.10.
Conflicts Committee
 
5
 
 
 
 
 
 
ARTICLE 2 RELATIONSHIP
 
5
 
2.1.
Primary Vehicle
 
5
 
2.2.
No Exclusivity and Limitations on Acquisition Opportunities
 
5
 
2.3.
TERP Acknowledgement
 
7
 
2.4.
Reporting
 
7
 
 
 
 
 
 
ARTICLE 3 RIGHT OF FIRST OFFER
 
7
 
3.1.
TERP’s Right of First Offer
 
7
 
3.2.
Notice of Transaction Related to ROFO Assets
 
7
 
3.3.
Negotiations with Third Parties
 
7
 
3.4.
Brookfield Group Approvals
 
8
 
 
 
 
 
 
ARTICLE 4 REPRESENTATIONS AND WARRANTIES
 
8
 
4.1.
Representations and Warranties of Brookfield
 
8
 
4.2.
Representations and Warranties of TERP, TERP LLC and TERP Operating
 
8
 
 
 
 
 
 
ARTICLE 5 TERMINATION
 
9
 
5.1.
Term
 
9
 
5.2.
Termination
 
9
 
 
 
 
 
 
ARTICLE 6 RESOLUTION OF DISPUTES AND ARBITRATION
 
9
 
6.1.
Dispute
 
9
 
6.2.
Arbitration
 
9
 
6.3.
Confidentiality
 
10
 
6.4.
Continued Performance
 
10
 
6.5.
Urgent Relief
 
10
 
 
 
 
 
 
ARTICLE 7 GENERAL PROVISIONS
 
10
 
7.1.
Assignment
 
10
 
7.2.
Confidentiality
 
10
 
7.3.
Enurement
 
11
 
7.4.
Notices
 
11
 
7.5.
Further Assurances
 
11
 
7.6.
Counterparts
 
12
 



i
 

--------------------------------------------------------------------------------



RELATIONSHIP AGREEMENT
 
THIS RELATIONSHIP AGREEMENT is made as of October 16, 2017 among BROOKFIELD
ASSET MANAGEMENT INC., a corporation existing under the laws of the Province of
Ontario (“Brookfield”), TERRAFORM POWER, INC., a Delaware corporation, (“TERP”),
TERRAFORM POWER, LLC, a Delaware limited liability company (“TERP LLC”) and
TERRAFORM POWER OPERATING, LLC a Delaware limited liability company (“TERP
Operating”).
 
RECITALS:
 
WHEREAS, members of the TERP Group directly or indirectly hold interests in
renewable power generating operations consisting of operating wind and solar
assets, and will acquire, from time to time, additional interests in operating
wind and solar renewable power generating operations in specified geographies;
 
WHEREAS, TERP, TERP LLC and TERP Operating and certain of their Subsidiaries,
and Brookfield and certain Affiliates thereof, concurrently with entry into this
Agreement, have entered into a Master Services Agreement and certain Other
Sponsorship Agreements pursuant to which various entities in the Brookfield
Group agree to provide certain services, a credit line and other support
specified therein to the TERP Group, certain of which would enable the
implementation of the purposes of this Agreement; and
 
AND WHEREAS TERP, TERP LLC and TERP Operating and Brookfield wish to enter into
this Agreement to govern certain aspects of the relationship between them and
other members of the TERP Group and the Brookfield Group and view this Agreement
as a key component of the overall relationship between the TERP Group and the
Brookfield Group contemplated by the Sponsorship Agreements and the Brookfield
Group’s ownership interests in the TERP Group.
 
NOW THEREFORE in consideration of the premises, mutual covenants and agreements
contained in this Agreement and the Other Sponsorship Agreements and other good
and valuable consideration (the receipt and sufficiency of which are hereby
acknowledged), the parties covenant and agree, each with the others, as follows:
 
ARTICLE 1
INTERPRETATION
 
1.1.   Definitions
 
In this Agreement, except where the context otherwise requires, the following
terms will have the following meanings:
 
1.1.1 “AAA” has the meaning ascribed thereto in Section 6.2.1;
 
1.1.2 “AAA National Roster” means the roster of arbitration professionals
maintained by the AAA;
 
1.1.3 “Affiliate” means, with respect to a Person, any other Person that,
directly or indirectly, through one or more intermediaries, Controls or is
Controlled by such Person, or is under common Control of a third Person
(provided that the members of the TERP Group shall not be Affiliates of the
Brookfield Group (or vice versa) for purposes of this Agreement);
 
1.1.4 “Agreement” means this Relationship Agreement, and “herein”, “hereof”,
“hereby”, “hereunder” and similar expressions refer to this Agreement and
include every instrument supplemental or ancillary to this Agreement and, except
where the context otherwise requires, not to any particular article or section
thereof;
 
1.1.5 “Arbitration” has the meaning ascribed thereto in Section 6.2.1;
 
1.1.6 “Arbitrator” has the meaning ascribed thereto in Section 6.2.3;
 
1.1.7 “Brookfield” has the meaning ascribed thereto in the preamble;
 
1.1.8 “Brookfield Fund” has the meaning ascribed thereto in Section 2.2.3;
 
1.1.9 “Brookfield Group” means Brookfield and its Affiliates, other than any
member of the TERP Group;
 
1.1.10 “BEP” means Brookfield Renewable Partners LP;
 
1
 

--------------------------------------------------------------------------------



1.1.11 “Business Day” means every day except a Saturday or Sunday, or a day
which is a statutory or civic holiday in the Province of Ontario or the State of
New York;
 
1.1.12 “Confidential Information” has the meaning ascribed thereto in Section
7.2;
 
1.1.13 “Conflicts Committee” means the committee of the board of directors of
TERP Inc. designated as the “Conflicts Committee”;
 
1.1.14 “Control” means the control by one Person of another Person in accordance
with the following: a Person (“A”) controls another Person (“B”) where A has the
power to determine the management and policies of B by contract or status (for
example the status of A being the general partner of B) or by virtue of
beneficial ownership of or control over a majority of the voting interests in B;
and, for certainty and without limitation, if A owns or has control over shares
or other securities to which are attached more than 50% of the votes permitted
to be cast in the election of directors to the Governing Body of B or A is the
general partner of B, a limited partnership, then in each case A Controls B for
this purpose, and the term “Controlled” has the corresponding meaning;
 
1.1.15 “Dispute” has the meaning ascribed thereto in Section 6.1;
 
1.1.16 “Governing Body” means (i) with respect to a corporation or limited
company, the board of directors of such corporation or limited company, (ii)
with respect to a limited liability company, the manager(s) or managing
partner(s) of such limited liability company, (iii) with respect to a limited
partnership, the board, committee or other body of the general partner of such
partnership that serves a similar function (or if any such general partner is
itself a limited partnership, the board, committee or other body of such general
partner’s general partner that serves a similar function) and (iv) with respect
to any other Person, the body of such Person that serves a similar function, and
in the case of each of (i) through (iv) includes any committee or other
subdivision of such body and any Person to whom such body has delegated any
power or authority, including any officer and managing director;
 
1.1.17 “IDR Terms” means non-voting membership interest conferring the right to
Brookfield to receive certain incentive distribution payments pursuant to the
terms set out in the Second Amended and Restated Limited Liability Company
Agreement of TERP LLC dated as of the date of this Agreement;
 
1.1.18 “Master Services Agreement” means the master services agreement between
Brookfield and certain subsidiaries thereof and TERP, TERP LLC and TERP
Operating, dated as of the date of this Agreement;
 
1.1.19 “Operating Renewable Assets” means operating solar and/or wind assets
(each such asset individually an “Operating Renewable Asset”);
 
1.1.20 “Other Sponsorship Agreements” means (a) the Master Services Agreement,
(b) the Sponsor Line Agreement and (c) the IDR Terms.
 
1.1.21 “Person” means any natural person, partnership, limited partnership,
limited liability partnership, joint venture, syndicate, sole proprietorship,
company or corporation (with or without share capital), limited liability
corporation, unlimited liability company, joint stock company, unincorporated
association, trust, trustee, executor, administrator or other legal personal
representative, regulatory body or agency, government or governmental agency,
authority or entity however designated or constituted and pronouns have a
similarly extended meaning;
 
1.1.22 “ROFO Asset” (and collectively the “ROFO Assets”) means (i) the projects
listed in Schedule A of this Agreement; and (ii) all future operating solar and
wind projects located within the Territory developed by Persons sponsored by or
under the control of Brookfield;
 
1.1.23 “Rules” has the meaning ascribed thereto in Section 6.2.1;
 
1.1.24 “Sponsor Line Agreement” means the Sponsor Line Agreement, dated as of
the date of this Agreement between an Affiliate of Brookfield and TERP;
 
1.1.25 “Sponsorship Agreements” means this Agreement and the Other Sponsorship
Agreements;
 
2
 

--------------------------------------------------------------------------------



1.1.26 “Subsidiary” means, with respect to any Person, (i) any other Person that
is directly or indirectly Controlled by such Person, (ii) any trust in which
such Person holds all of the beneficial interests or (iii) any partnership,
limited liability company or similar entity in which such Person holds all of
the interests other than the interests of any general partner, managing member
or similar Person;
 
1.1.27 “Term” has the meaning ascribed thereto in Section 5.1;
 
1.1.28 “TERP” has the meaning ascribed thereto in the preamble;
 
1.1.29 “TERP Group” means TERP and any direct or indirect Subsidiary of TERP,
TERP LLC and/or TERP Operating;
 
1.1.30 “TERP LLC” has the meaning ascribed thereto in the preamble;
 
1.1.31 “TERP Operating” has the meaning ascribed thereto in the preamble;
 
1.1.32 “Territory” means Canada, the United States of America, Mexico, Germany,
France, England, Scotland, Wales and Northern Ireland, Ireland, Spain, Portugal,
Andorra and Gibraltar, Italy, Denmark, Norway and Sweden;
 
1.1.33 “Third Party” means any Person other than a party or an Affiliate of a
party (provided that the TERP Group and the Brookfield Group shall be considered
Third Parties with respect to each other for purposes of this Agreement);
 
1.1.34 “Transaction Notice” has the meaning ascribed thereto in Section 3.2;
 
1.1.35 “Transaction Notice Response” has the meaning ascribed thereto in Section
3.2; and
 
1.1.36 “Transfer” means any direct or indirect sale, offer to sell or
disposition; provided, that this definition shall not include any (a) merger
with or into, or sale of all or substantially all of Brookfield’s or BEP’s
assets to a Third Party, (b) grants of security interests, mortgages, liens,
assignments, pledges, hypothecations or encumbrances in favor of a Third Party
lender, or (c) direct or indirect sale, offer to sell or disposition involving
any ROFO Asset being sold, offered or disposed of to a member of the Brookfield
Group other than pursuant to a bona fide sale process; provided further, that
the terms of any such transfer described in (c) will not result in TERP being
unable to offer to acquire such ROFO Asset from Brookfield in accordance with
the terms of this Agreement if and when Brookfield elects to sell, offer to sell
or dispose of such ROFO Asset to a Third Party.
 
1.2.   Headings and Table of Contents
 
The inclusion of headings and a table of contents in this Agreement are for
convenience of reference only and will not affect the construction or
interpretation hereof.
 
1.3.   Interpretation
 
In this Agreement, unless the context otherwise requires:
 
1.3.1 words importing the singular shall include the plural and vice versa,
words importing gender shall include all genders or the neuter, and words
importing the neuter shall include all genders;
 
1.3.2 the words “include”, “includes”, “including”, or any variations thereof,
when following any general term or statement, are not to be construed as
limiting the general term or statement to the specific items or matters set
forth or to similar items or matters, but rather as referring to all other items
or matters that could reasonably fall within the broadest possible scope of the
general term or statement;
 
1.3.3 references to any Person include such Person’s successors and permitted
assigns;
 
1.3.4 any reference to a statute, regulation, policy, rule or instrument shall
include, and shall be deemed to be a reference also to all amendments made to
such statute, regulation, policy, rule or instrument and to any statute,
regulation, policy, rule or instrument that may be passed which has the effect
of supplementing or superseding the statute, regulation, policy, rule or
instrument so referred to;
 
1.3.5 any reference to this Agreement or any other agreement, document or
instrument shall be construed as a reference to this Agreement or, as the case
may be, such other agreement, document or
 
3
 

--------------------------------------------------------------------------------



instrument as the same may have been, or may from time to time be, amended,
varied, replaced, amended and restated, supplemented or otherwise modified;
 
1.3.6 in the event that any day on which any amount is to be determined or any
action is required to be taken hereunder is not a Business Day, then such amount
shall be determined or such action shall be required to be taken at or before
the requisite time on the next succeeding day that is a Business Day; and
 
1.3.7 except where otherwise expressly provided, all amounts in this Agreement
are stated and shall be paid in U.S. currency.
 
1.4.   Invalidity of Provisions
 
Each of the provisions contained in this Agreement is distinct and severable and
a declaration of invalidity or unenforceability of any such provision or part
thereof by a court of competent jurisdiction will not affect the validity or
enforceability of any other provision hereof. To the extent permitted by
applicable law, the parties waive any provision of law which renders any
provision of this Agreement invalid or unenforceable in any respect. The parties
will engage in good faith negotiations to replace any provision which is
declared invalid or unenforceable with a valid and enforceable provision, the
economic effect of which comes as close as possible to that of the invalid or
unenforceable provision which it replaces.
 
1.5.   Entire Agreement
 
The Sponsorship Agreements constitute the entire agreement between the parties
pertaining to the subject matter therein. There are no warranties, conditions,
or representations (including any that may be implied by statute) and there are
no agreements in connection with such subject matter except as specifically set
forth or referred to in this Agreement or the Other Sponsorship Agreements. No
reliance is placed on any warranty, representation, opinion, advice or assertion
of fact made either prior to, contemporaneous with, or after entering into this
Agreement by any party to this Agreement or its respective directors, officers,
employees or agents, to any other party to this Agreement or its respective
directors, officers, employees or agents, except to the extent that the same has
been reduced to writing and included as a term of the Sponsorship Agreements,
and none of the parties to this Agreement has been induced to enter into this
Agreement by reason of any such warranty, representation, opinion, advice or
assertion of fact. Accordingly, there will be no liability, either in tort or in
contract, assessed in relation to any such warranty, representation, opinion,
advice or assertion of fact, except to the extent contemplated above.
 
1.6.   Waiver, Amendment
 
Except as expressly provided in this Agreement, no amendment or waiver of this
Agreement will be binding unless executed in writing by the party to be bound
thereby. No waiver of any provision of this Agreement will constitute a waiver
of any other provision nor will any waiver of any provision of this Agreement
constitute a continuing waiver unless otherwise expressly provided. A party’s
failure or delay in exercising any right under this Agreement will not operate
as a waiver of that right. A single or partial exercise of any right will not
preclude a party from any other or further exercise of that right or the
exercise of any other right.
 
1.7.   Mutual Waiver of Jury Trial
 
AS A SPECIFICALLY BARGAINED-FOR INDUCEMENT FOR EACH OF THE PARTIES HERETO TO
ENTER INTO THIS AGREEMENT (AFTER HAVING THE OPPORTUNITY TO CONSULT WITH
COUNSEL), EACH PARTY HERETO EXPRESSLY, IRREVOCABLY AND UNCONDITIONALLY WAIVES
THE RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING RELATING TO OR
ARISING IN ANY WAY FROM THIS AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.
 
1.8.   Consent to Jurisdiction and Service of Process
 
EACH OF THE PARTIES HERETO EXPRESSLY, IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO
THE NON-EXCLUSIVE PERSONAL JURISDICTION OF THE FEDERAL COURTS OF THE UNITED
STATES OF AMERICA LOCATED IN THE CITY AND COUNTY OF NEW YORK, BOROUGH OF
MANHATTAN, FOR THE PURPOSES OF ANY SUIT, ACTION OR PROCEEDING RELATING TO OR
 
4
 

--------------------------------------------------------------------------------



ARISING (A) IN CONNECTION WITH INTERPRETATION OR ENFORCEMENT OF THE ARBITRATION
PROVISION IN ARTICLE 6 HERETO, (B) ENFORCEMENT, MODIFICATION, CORRECTION,
INTERPRETATION OR VACATION OF ANY ARBITRATION DECISION MADE PURSUANT TO ARTICLE
6 HEREOF, (C) FOR THE PURPOSE OF OBTAINING PRELIMINARY INJUNCTIVE RELIEF IN
RELATION TO ANY MATTER UNDER THIS AGREEMENT, ANY RELATED AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY OR THEREBY.
 
EACH OF THE PARTIES HERETO FURTHER AGREES THAT SERVICE OF ANY PROCESS, SUMMONS,
NOTICE OR DOCUMENT BY U.S. REGISTERED MAIL TO SUCH PARTY’S RESPECTIVE ADDRESS
SET FORTH BELOW SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY ACTION, SUIT OR
PROCEEDING WITH RESPECT TO ANY MATTERS TO WHICH IT HAS SUBMITTED TO JURISDICTION
IN THIS PARAGRAPH. EACH OF THE PARTIES HERETO EXPRESSLY, IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY OBJECTION TO THE LAYING OF VENUE OF ANY ACTION, SUIT
OR PROCEEDING RELATING TO OR ARISING IN ANY WAY FROM THE MATTERS SET FORTH ABOVE
IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND
HEREBY OR THEREBY FURTHER EXPRESSLY, IRREVOCABLY AND UNCONDITIONALLY WAIVES AND
AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION, SUIT OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
 
1.9.   Governing Law
 
This Agreement, including rules of interpretation and defined terms incorporated
herein by reference, and all claims, disputes, proceedings or similar matters
arising out of this Agreement (whether sounding in contract, tort or otherwise)
shall be governed by and construed in accordance with the laws of the State of
New York without giving effect to the applicable principles of conflicts of law
to the extent that the application of the laws of another jurisdiction would be
required thereby.
 
1.10.   Conflicts Committee
 
The Conflicts Committee, in accordance with the terms of its charter, has a role
in certain matters that relate to the relationship between members of the
Brookfield Group and members of the TERP Group. The parties to this Agreement
acknowledge that actions taken under this Agreement that require the approval of
the Conflicts Committee will only be taken after such approval has been
provided.
 
ARTICLE 2
RELATIONSHIP
 
2.1.   Primary Vehicle
 
Subject to the other terms in this Article 2, the parties agree that, during the
Term, the TERP Group will serve as the primary vehicle through which the
Brookfield Group will acquire Operating Renewable Assets within the Territory.
 
2.2.   No Exclusivity and Limitations on Acquisition Opportunities
 
2.2.1 Each of TERP, TERP LLC and TERP Operating acknowledge and agree that
nothing in this Article 2 shall require the Brookfield Group or any member of
the Brookfield Group to allocate any minimum level of dedicated resources for
the pursuit of Operating Renewable Asset acquisition opportunities other than as
contemplated in the Master Services Agreement, Article 3 of this Agreement or as
otherwise agreed in writing by a member of the Brookfield Group and a member of
the TERP Group. Members of the Brookfield Group have established or advised, and
may continue to establish or advise, other entities that rely on the diligence,
skill and business contacts of the Brookfield Group’s professionals and the
information and acquisition opportunities they generate during the normal course
of their activities;
 
2.2.2 While the Brookfield Group may offer the acquisition opportunities
contained in this Section 2.2.2 to the TERP Group, nothing in this Agreement
shall require the Brookfield Group or any member of the Brookfield Group to
offer the TERP Group or any member of the TERP Group the opportunity to acquire:
 
5
 

--------------------------------------------------------------------------------



2.2.2.1 an integrated utility even if a significant component of such utility’s
operations consist of Operating Renewable Assets in the Territory;
 
2.2.2.2 a non-renewable power generating operation or development such as a
power generating operation that uses coal or natural gas;
 
2.2.2.3 a renewable power generating operation that is not an Operating
Renewable Asset in the Territory, such as hydro operation or development, or any
renewable power development whatsoever;
 
2.2.2.4 a portfolio, if a significant component of such portfolio’s operations
consist of non-renewable power generation and/or renewable power generation that
is not an Operating Renewable Asset(s) in the Territory and/or is a development;
or
 
2.2.2.5 Operating Renewable Assets that comprise part of a broader enterprise,
unless the primary purpose of such acquisition, as determined by Brookfield
acting in good faith, is to acquire the underlying Operating Renewable Assets;
 
and if any assets described in this Section 2.2.2 are acquired by a member of
the Brookfield Group and such assets include any Operating Renewable Assets in
the Territory, Brookfield will (a) advise TERP’s Governing Body that it has
acquired that asset, (b) inform TERP’s Governing Body of Brookfield’s plans with
respect to that asset, and (c) consult with TERP about the feasibility of
Transferring the component of that asset that is an Operating Renewable Assets
in the Territory to a member of the TERP Group.
 
2.2.3 The members of the Brookfield Group carry on a diverse range of businesses
worldwide, including the development, ownership and/or management of power,
renewable power, transmission and other infrastructure assets, and investing and
advising on investing in any of the foregoing or loans, debt instruments and
other securities with underlying infrastructure collateral or exposure including
Operating Renewable Assets, both as principal and through other public companies
that are Affiliates of Brookfield, such as BEP, or through private investment
vehicles and accounts established or managed by Affiliates of Brookfield (each a
“Brookfield Fund”). Except as explicitly provided herein, nothing in this
Agreement shall in any way limit or restrict members of the Brookfield Group
from carrying on their respective business and in particular:
 
2.2.3.1 nothing shall limit or restrict the ability of the Brookfield Group from
making any investment recommendation or taking any other action in connection
with its public securities businesses;
 
2.2.3.2 nothing shall limit or restrict the ability of the Brookfield Group from
making any investment recommendation or taking any action in connection with
BEP, provided that, subject to the terms and conditions of this Agreement,
acquisitions of Operating Renewable Assets in the Territory shall be offered to
the TERP Group in lieu of BEP; and
 
2.2.3.3 nothing herein shall limit or restrict any member of the Brookfield
Group from investing in any loans or debt securities outside of its public
securities businesses or from taking any action in connection with any loan or
debt security notwithstanding that the underlying collateral is comprised of or
includes an Operating Renewable Asset provided that the original purpose of the
investment was not to acquire a controlling interest in an Operating Renewable
Asset.
 
2.2.4 Brookfield has established and manages a number of Brookfield Funds whose
investment objectives include the acquisition of Operating Renewable Assets,
including in the Territory, and may in the future establish similar funds.
Nothing herein shall limit or restrict Brookfield from establishing or advising
a Brookfield Fund or carrying out any investment, provided that, subject to
Section 2.3, for any investment carried out by a Brookfield Fund that involves
the acquisition of an Operating Renewable Asset in the Territory, the TERP
Group, if a committed investor in such Brookfield Fund, will be offered the
opportunity to take up Brookfield’s share of such acquisition;
 
2.2.5 In the event that the TERP Group declines any Operating Renewable Asset
acquisition opportunity that Brookfield has made available, the Brookfield Group
may pursue such acquisition for its own account, without restriction.
 
6
 

--------------------------------------------------------------------------------



2.2.6 Nothing in this Agreement will restrict the Brookfield Group in connection
with its lending, securities management, investment banking services,
restructuring businesses or its construction businesses (where such construction
is not undertaken with a view to owning the facilities upon completion of the
project), including the acquisition or sale of any assets relating to such
activities.
 
2.3.   TERP Acknowledgement
 
Each of TERP, TERP LLC and TERP Operating acknowledge and agree that Operating
Renewable Asset acquisition opportunities that are offered to the TERP Group
pursuant to this Agreement may be carried out through joint ventures,
partnerships, investment funds or consortium arrangements in which the TERP
Group will not be the sole participant. In addition to Third Party participants,
one or more Brookfield Group members may also participate in such opportunities
if (i) the TERP Group does not have the financial capacity, as determined in
good faith by Brookfield, in consultation with the TERP Group, to acquire all or
part of the opportunity, or (ii) the purpose of the investment, return
characteristics or risk profile are not consistent with the TERP Group’s
investment mandate, return characteristics or risk profile, as determined in
good faith by Brookfield, in consultation with the TERP Group. In such cases,
Brookfield may allocate participation in the investment opportunity available
for Brookfield, all or in part, to one or more other members of the Brookfield
Group rather than to the TERP Group. Any such allocation or joint participation
with one or more member of the Brookfield Group will be made in good faith and
after consulting with the TERP Group.
 
2.4.   Reporting
 
Subject to confidentiality obligations, Brookfield (or one or more members of
the Brookfield Group on Brookfield’s behalf) shall provide a report to the TERP
Group on a quarterly basis of all Operating Renewable Assets in the Territory
acquired by the Brookfield Group that occurred during the quarter that were not
offered to the TERP Group, including details of why such acquisition
opportunities were not offered to the TERP Group.
 
ARTICLE 3
RIGHT OF FIRST OFFER
 
3.1.   TERP’s Right of First Offer
 
During the Term, Brookfield grants TERP a right of first offer on any proposed
Transfer of any of the ROFO Assets.
 
3.2.   Notice of Transaction Related to ROFO Assets
 
When Brookfield determines it is considering the Transfer of any ROFO Asset, it
agrees to deliver a written notice to TERP, which shall set forth in reasonable
detail information about the proposed Transfer and the ROFO Asset (such notice,
a “Transaction Notice”). Within twenty (20) Business Days of receipt of the
Transaction Notice TERP must notify Brookfield (i) of a good faith minimum price
it would pay to acquire the ROFO Asset that is the subject of the Transaction
Notice (and, at its discretion, any material terms and conditions), or (ii) that
it declines to exercise its right of first offer in respect of the proposal set
out in the Transaction Notice (such notice, a “Transaction Notice Response”).
Following Brookfield’s receipt of the Transaction Notice Response (or a failure
to provide a Transaction Notice Response within the timeframe required in this
Section 3.2), Brookfield may, in its discretion, commence a process to Transfer
the ROFO Asset (or agree in writing to undertake such transaction) in accordance
with the terms of Section 3.3 to a Third Party within the next one hundred
eighty (180) days.
 
3.3.   Negotiations with Third Parties
 
Neither Brookfield nor any of its representatives, agents or members of the
Brookfield Group shall solicit offers from, negotiate with or enter into any
agreement with any Third Party for the Transfer of any ROFO Asset (or any
portion thereof) until receipt of the Transaction Notice Response from TERP (or
such time as the Transaction Notice Response should have been received in
accordance with the timeframe required in Section 3.2). TERP agrees and
acknowledges that from and after the time that the Transaction Notice Response
is received (or should have been received in accordance with the timeframe
required in Section 3.2) by Brookfield, (i) Brookfield and its Affiliates shall
have the absolute right to solicit offers from, negotiate with (on an exclusive
or non-exclusive basis) or enter into agreements with any Third Party to
Transfer such ROFO Asset,
 
7
 

--------------------------------------------------------------------------------



and (ii) Brookfield shall have no obligation to negotiate with TERP regarding,
or offer TERP the opportunity to acquire any interest in, such ROFO Asset;
provided that the final terms of the Transfer of any ROFO Asset to any Third
Party be on pricing terms more favorable to Brookfield than those offered by
TERP (if any) in its Transaction Notice Response.
 
3.4.   Brookfield Group Approvals
 
TERP acknowledges and agrees that, the Transfer of a ROFO Asset to TERP or any
of its Affiliates may require the prior approval of, without limitation and as
applicable, the independent directors of BEP, investors in certain Brookfield
Funds or other partners of the Brookfield Group.
 
ARTICLE 4
REPRESENTATIONS AND WARRANTIES
 
4.1.   Representations and Warranties of Brookfield
 
Brookfield hereby represents and warrants that:
 
4.1.1 it is validly organized and existing under the relevant laws governing its
formation and existence;
 
4.1.2 it has the power, capacity and authority to enter into this Agreement and
to perform its duties and obligations hereunder;
 
4.1.3 it has taken all necessary action to authorize the execution, delivery and
performance of this Agreement;
 
4.1.4 the execution and delivery of this Agreement by it and the performance by
it of its obligations hereunder do not and will not (a) contravene, breach or
result in any default under its articles, by-laws, constituent documents or
other organizational documents, or (b) contravene, breach or result in any
default under any mortgage, lease, agreement or other legally binding
instrument, permit or applicable law to which it is a party or by which it or
any of its properties or assets may be bound (including without limitation, that
certain Relationship Agreement, dated as of November 28, 2011, by and between
Brookfield and certain subsidiaries thereof, BEP and certain members of the BEP
Group (as defined therein)), except, in the case of clause (b), where such
contravention, breach or default would not, individually or in the aggregate, be
reasonably likely to have a material adverse effect on Brookfield or its ability
to perform its obligations under this Agreement;
 
4.1.5 no authorization, consent or approval, or filing with or notice to any
Person is required in connection with the execution, delivery or performance by
it of this Agreement; and
 
4.1.6 this Agreement constitutes a valid and legally binding obligation of it
enforceable against it in accordance with its terms, subject to: (a) applicable
bankruptcy, insolvency, moratorium, fraudulent conveyance, reorganization and
other laws of general application limiting the enforcement of creditors’ rights
and remedies generally; and (b) general principles of equity, including
standards of materiality, good faith, fair dealing and reasonableness, equitable
defenses and limits as to the availability of equitable remedies, whether such
principles are considered in a proceeding at law or in equity.
 
4.2.   Representations and Warranties of TERP, TERP LLC and TERP Operating
 
Each of TERP, TERP LLC and TERP Operating hereby represents and warrants that:
 
4.2.1 it is validly organized and existing under the relevant laws governing its
formation and existence;
 
4.2.2 it has the power, capacity and authority to enter into this Agreement and
to perform its duties and obligations hereunder on behalf of the TERP Group;
 
4.2.3 it has taken all necessary action to authorize the execution, delivery and
performance of this Agreement;
 
4.2.4 the execution and delivery of this Agreement by it (or, as applicable, its
managing member on its behalf) and the performance by it of its obligations
hereunder do not and will not (a) contravene, breach or result in any default
under its organizational documents (or, if applicable, the organizational
 
8
 

--------------------------------------------------------------------------------



documents of its managing member), or (b) contravene, breach or result in any
default under any mortgage, lease agreement or other legally binding instrument,
permit or applicable law to which it is a party or by which any of its
properties or assets may be bound, except, in the case of clause (b), where such
contravention, breach or default would not, individually or in the aggregate, be
reasonably likely to have a material adverse effect on it;
 
4.2.5 no authorization, consent or approval, or filing with or notice to any
Person is required in connection with the execution, delivery or performance by
it (or, as applicable, its managing member on its behalf) of this Agreement; and
 
4.2.6 this Agreement constitutes a valid and legally binding obligation of each
of TERP, TERP LLC and TERP Operating enforceable against each of them in
accordance with its terms, subject to: (i) applicable bankruptcy, insolvency,
moratorium, fraudulent conveyance, reorganization and other laws of general
application limiting the enforcement of creditors’ rights and remedies
generally; and (ii) general principles of equity, including standards of
materiality, good faith, fair dealing and reasonableness, equitable defenses and
limits as to the availability of equitable remedies, whether such principles are
considered in a proceeding at law or in equity.
 
ARTICLE 5
TERMINATION
 
5.1.   Term
 
The term of this Agreement (the “Term”) will begin on the date hereof and will
continue in full force and effect until terminated in accordance with Section
5.2.
 
5.2.   Termination
 
The rights and obligations of the parties to this Agreement will terminate and
no longer be of any effect concurrently with the termination of the Master
Services Agreement in accordance with the terms of the Master Services
Agreement.
 
ARTICLE 6
RESOLUTION OF DISPUTES AND ARBITRATION
 
6.1.   Dispute
 
Any dispute or disagreement of any kind or nature between the parties arising
out of this Agreement (a “Dispute”) shall be resolved in accordance with this
Article 6, to the extent permitted by applicable law.
 
6.2.   Arbitration
 
6.2.1 Any Dispute shall be submitted to arbitration (the “Arbitration”) by three
Arbitrators pursuant to the procedure set forth in this Section 6.2 and pursuant
to the then current Commercial Arbitration Rules (the “Rules”) of the American
Arbitration Association (“AAA”). If the provisions of this Section 6.2 are
inconsistent with the provisions of the Rules and to the extent of such
inconsistency, the provisions of this Section 6.2 shall prevail in any
Arbitration.
 
6.2.2 Any party may make a demand for Arbitration by sending a notice in writing
to any other party, setting forth the nature of the Dispute, the amount involved
and the name of one arbitrator appointed by such party. The demand for
Arbitration shall be made no later than thirty (30) days after the event giving
rise to the Dispute.
 
6.2.3 Within thirty (30) days after any demand for Arbitration under Section
6.2.2, the other party shall send a responding statement, which shall contain
the name of one arbitrator appointed by the responding party.
 
6.2.4 Within thirty (30) days of the appointment of the second arbitrator, the
two party-appointed arbitrators shall appoint the third arbitrator, who shall
act as the chair of the arbitration panel. The third arbitrator shall be
appointed from the AAA National Roster (collectively with the two
party-appointed arbitrators, the “Arbitrators”).
 
9
 

--------------------------------------------------------------------------------



6.2.5 In connection with any Arbitration, the Arbitrators shall allow reasonable
requests for (i) the production of documents relevant to the dispute and (ii)
taking of depositions.
 
6.2.6 The seat of the arbitration will be New York and the language of the
arbitration will be English. The Arbitration hearings shall be held in a
location in New York specified in the demand for Arbitration and shall commence
no later than thirty (30) days after the determination of the Arbitrator under
Section 6.2.4.
 
6.2.7 Any monetary award may include interest but may not include punitive or
exemplary damages.
 
6.2.8 The decision of the Arbitrators shall be made not later than sixty (60)
days after its appointment. The decision of the Arbitrators shall be final
without appeal and binding on the parties, and may be enforced in any court of
competent jurisdiction.
 
6.2.9 Each party involved in the Dispute shall bear the costs and expenses of
all lawyers, consultants, advisors, witnesses and employees retained by it in
any Arbitration. The expenses of the Arbitrators shall be paid equally by the
parties unless the Arbitrators otherwise provides in its award.
 
6.2.10 Notwithstanding any conflicting choice of law provisions in this
Agreement or any applicable principles of conflicts of law, the arbitration
provisions set forth herein, and any Arbitration conducted hereunder, shall be
governed exclusively by the Federal Arbitration Act, 9 U.S.C. § 1, et seq.
 
6.2.11 Judgment on the award rendered by the Arbitrators may be entered in any
court having jurisdiction thereof.
 
6.3.   Confidentiality
 
All information disclosed by any party in relation to the resolution of Disputes
pursuant to the terms hereof shall be subject to the provisions of Section 7.2
hereof and shall not be used for any purpose other than the resolution of a
Dispute pursuant to the terms hereof.
 
6.4.   Continued Performance
 
During the conduct of Dispute resolution procedures pursuant to this Article 6,
the parties shall continue to perform their respective obligations under this
Agreement and no party shall exercise any other remedies to resolve a Dispute.
 
6.5.   Urgent Relief
 
Nothing in this Article 6 will prejudice the right of a party to seek urgent
injunctive or declaratory relief from a court.
 
ARTICLE 7
GENERAL PROVISIONS
 
7.1.   Assignment
 
7.1.1 None of the rights or obligations hereunder shall be assignable or
transferable by any party without the prior written consent of the other
parties.
 
7.1.2 Any purported assignment of this Agreement in violation of this Section
7.1 shall be null and void.
 
7.2.   Confidentiality
 
Each of the parties hereby agrees that it will not at any time use, disclose or
make available to any party, and will take reasonable steps to prevent such
disclosure and restrain further disclosure by any other party, and will take
reasonable steps to prevent such disclosure and restrain further disclosure by
any other party, any information disclosed pursuant to this Agreement (the
“Confidential Information”), except:
 
7.2.1 such use as may be expressly permitted in or necessary or advisable for
the performance of this Agreement or any transaction contemplated herein
provided that any Third Party to whom Confidential Information is disclosed in
connection therewith shall be under an obligation of confidentiality to the
disclosing party;
 
10
 

--------------------------------------------------------------------------------



7.2.2 such disclosure as may be required in order to comply with any applicable
law, including disclosure obligations of the TERP Group or the Brookfield Group;
 
7.2.3 such information as comes into the public domain independently where the
person disclosing the same is not under an obligation of confidentiality if in
respect to Brookfield’s Confidential Information, to Brookfield and if in
respect to TERP’s Confidential Information, to TERP; and
 
7.2.4 such information as can be demonstrated by the party desiring to disclose
such information, to have come into its possession independently of anything
done under this Agreement.
 
7.3.   Enurement
 
This Agreement will enure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.
 
7.4.   Notices
 
Any notice or other communication required or permitted to be given hereunder
will be in writing and will be given by prepaid first-class mail, by e-mail,
provided that the transmission by e-mail is promptly confirmed by telephone
confirmation thereof, or by hand-delivery as hereinafter provided. Any such
notice or other communication, if mailed by prepaid first-class mail at any time
other than during a general discontinuance of postal service due to strike,
lockout or otherwise, will be deemed to have been received on the fourth
Business Day after the post-marked date thereof, or if sent by e-mail or other
means of electronic communication, will be deemed to have been received on the
Business Day following the sending, or if delivered by hand will be deemed to
have been received at the time it is delivered to the applicable address noted
below either to the individual designated below or to an individual at such
address having apparent authority to accept deliveries on behalf of the
addressee. Notice of change of address will also be governed by this section. In
the event of a general discontinuance of postal service due to strike, lock-out
or otherwise, notices or other communications will be delivered by hand or sent
by e-mail or other means of electronic communication and will be deemed to have
been received in accordance with this section. Notices and other communications
will be addressed as follows:
 
7.4.1 if to Brookfield:
 
Brookfield Asset Management Inc.
Suite 300, Brookfield Place
181 Bay Street, Box 762
Toronto, Ontario
M5J 2T3
Canada
   
Attention: Jennifer Mazin
E-mail: jennifer.mazin@brookfield.com
 
7.4.2 if to TERP, TERP LLC or TERP Operating:
 
TerraForm Power, LLC
12500 Baltimore Avenue
Beltsville, MD 20705
United States of America
   
Attention: General Counsel
E-mail: andrea.rocheleau@brookfieldrenewable.com
 
or to such other addresses or e-mail addresses as a party may from time to time
notify the other in accordance with this Section 7.4.
 
7.5.   Further Assurances
 
Each of the parties hereto will promptly do, make, execute or deliver, or cause
to be done, made, executed or delivered, all such further acts, documents and
things as the other parties hereto may reasonably require from
 
11
 

--------------------------------------------------------------------------------



time to time for the purpose of giving effect to this Agreement and will use
reasonable efforts and take all such steps as may be reasonably within its power
to implement to their full extent the provisions of this Agreement.
 
7.6.   Counterparts
 
This Agreement may be executed in any number of counterparts and by the parties
hereto on separate counterparts, each of which shall be deemed an original, but
all the counterparts shall together constitute one and the same instrument.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or in electronic format (i.e. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement.
 
[NEXT PAGE IS SIGNATURE PAGE]
 
12
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF the parties have executed this Agreement as of the day and
year first above written.
 
 
BROOKFIELD ASSET MANAGEMENT INC.
 
 
 
 
By
/s/ A.J. Silber
 
 
Name: A.J. Silber
 
 
Title: Vice President, Legal Affairs
     
 
TERRAFORM POWER, INC.
 
 
 
 
By
/s/ Sebastian Deschler
 
 
Name: Sebastian Deschler
 
 
Title: Senior Vice President, General Counsel and Secretary
     
 
TERRAFORM POWER, LLC
 
 
 
 
By
/s/ Sebastian Deschler
 
 
Name: Sebastian Deschler
 
 
Title: Senior Vice President, General Counsel and Secretary
     
 
TERRAFORM POWER OPERATING, LLC
 
 
 
 
By
/s/ Sebastian Deschler
 
 
Name: Sebastian Deschler
 
 
Title: Senior Vice President, General Counsel and Secretary



13
 

--------------------------------------------------------------------------------



SCHEDULE A
 


ROFO Assets
 
Potential Pipeline of Operating Projects1
               
Asset
Country
Technology
Ownership2
Capacity (MW)
Comber
Canada
Wind
100%
                  166
Gosfield
Canada
Wind
100%
                    51
Prince I
Canada
Wind
100%
                    99
Prince II
Canada
Wind
100%
                    90
Ballymartin
Ireland
Wind
100%
                      7
Booltiagh 1
Ireland
Wind
100%
                    13
Booltiagh 2
Ireland
Wind
100%
                    12
Flughland
Ireland
Wind
100%
                      9
Garracummer
Ireland
Wind
100%
                    43
Gneeves
Ireland
Wind
100%
                      9
Kilgarvan
Ireland
Wind
100%
                    45
Kilgarvan 2
Ireland
Wind
100%
                    41
Knockawarriga
Ireland
Wind
100%
                    23
Lisheen 1
Ireland
Wind
100%
                    36
Lisheen 2
Ireland
Wind
100%
                    24
Mienvee
Ireland
Wind
100%
                      1
Smithstown
Ireland
Wind
100%
                      8
Sorne 1 & 2
Ireland
Wind
100%
                    23
Crockandun
Northern Ireland
Wind
100%
                    15
Owenreagh 1
Northern Ireland
Wind
50%
                      6
Owenreagh 2
Northern Ireland
Wind
50%
                      5
Seegroanan
Northern Ireland
Wind
100%
                    14
Lomba do Vale
Portugal
Wind
100%
                    21
Toutico
Portugal
Wind
100%
                  102
Granite
USA
Wind
90%
                    99
Tehachapi 2 (Alta VIII)
USA
Wind
100%
                  150
Tehachapi 3 (Coram)
USA
Wind
100%
                    22
Windstar
USA
Wind
100%
                  120
         
Total
 
 
 
                1,254
1ROFO on certain projects subject to prior approval of Brookfield fund investors
 
2Ownership shown of Brookfield or Brookfield affiliated parties
   

 
14


--------------------------------------------------------------------------------





Potential Pipeline of Development Projects1
               
Asset
Country
Technology
Ownership2
Capacity (MW)
Eeyou Power (Chibougamau)
Canada
Wind
50%
                    201
Thunder Mountain
Canada
Wind
95%
                    320
Victor
Canada
Wind
100%
                      60
Eeyou Power (Nemaska)
Canada
Wind
50%
                    201
Coldwell
Canada
Wind
100%
                    100
Labonte / Mackay
Canada
Wind
100%
                    100
Spider Lakes
Canada
Wind
100%
                    230
Slievecallan
Ireland
Wind
100%
                      28
Ballyhoura
Ireland
Wind
100%
                      19
Craignagapple
Ireland
Wind
100%
                      18
Gronan
Ireland
Wind
100%
                        9
Knockawarriga II
Ireland
Wind
100%
                        8
Seegronan II
Ireland
Wind
100%
                        7
Lisheen III
Ireland
Wind
100%
                      24
Milk Hill
Ireland
Wind
n/a3
                      20
Oatfield & Seefin
Ireland
Wind
n/a3
                      25
Slaghbooly
Ireland
Wind
100%
                      33
Ballynagilly
Ireland
Wind
n/a3
                      20
Beltonanean Road
Ireland
Wind
n/a3
                      14
Penbreck
Scotland
Wind
100%
                      18
Shennanton
Scotland
Wind
100%
                      20
Tralorg
Scotland
Wind
100%
                      20
Altercannoch
Scotland
Wind
100%
                      16
Kennoxhead
Scotland
Wind
100%
                      65
Knockscae
Scotland
Wind
100%
                      25
Polquhairn
Scotland
Wind
100%
                      21
Bachan Burn
Scotland
Wind
100%
                      51
Meikle Hill
Scotland
Wind
100%
                      14
Barmolloch
Scotland
Wind
100%
                      44
Larbrax
Scotland
Wind
100%
                      20
Armadale
Scotland
Wind
100%
                      37
Braelangwell
Scotland
Wind
100%
                      48
Beardslee
USA
Solar
100%
                      22
Ingham’s
USA
Solar
100%
                        8
Kingman 2
USA
Wind
100%
                      10
         
Asset
Country
Technology
Ownership2
Capacity (MW)
Meherrin
USA
Solar
100%
60
Mesa
USA
Wind
100%
                      30
Otter Creek
USA
Solar
100%
                      60
Snowflake
USA
Wind
100%
                    130
Mulqueeney
USA
Wind
100%
                      80
         
Total
 
 
 
                  2,236
1ROFO on certain projects subject to prior approval of Brookfield fund investors
 
2Ownership shown of Brookfield or Brookfield affiliated parties
   
3Brookfield option to acquire
       




 
15

--------------------------------------------------------------------------------
